         Case 3:18-md-02843-VC Document 433 Filed 05/14/20 Page 1 of 2




Derek W. Loeser (admitted pro hac vice)         Lesley E. Weaver (SBN 191305)
KELLER ROHRBACK L.L.P.                          BLEICHMAR FONTI & AULD LLP
1201 Third Avenue, Suite 3200                   555 12th Street, Suite 1600
Seattle, WA 98101                               Oakland, CA 94607
Tel.: (206) 623-1900                            Tel.: (415) 445-4003
Fax: (206) 623-3384                             Fax: (415) 445-4020
dloeser@kellerrohrback.com                      lweaver@bfalaw.com

Plaintiffs’ Co-Lead Counsel
Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                      MDL No. 2843
PRIVACY USER PROFILE LITIGATION                     Case No. 18-md-02843-VC


This document relates to:                           [PROPOSED] ORDER APPROVING
                                                    PARTICIPATING COUNSEL
ALL ACTIONS                                         PERFORMING COMMON BENEFIT
                                                    WORK RELATED TO PLAINTIFFS’
                                                    RESPONSES TO DISCOVERY

                                                    Judge: Hon. Vince Chhabria
                                                    Courtroom: 4, 17th Floor




       Before the Court is Co-Lead Counsel’s request to engage other certain named Plaintiffs’

retained counsel (“Participating Counsel”) to perform Common Benefit Work related to

responding to Defendants’ written discovery to named Plaintiffs and anticipated depositions of

named Plaintiffs, in accordance with Pretrial Order No. 8: Duties and Authority of Co-Lead

Counsel, Dkt. 120, ¶ 17 and Pretrial Order No. 9: Protocol for Common Benefit Work and

Expenses, Dkt. 121. Defendants do not object to this request.

       Participating Counsel specifically consists of the following firms: Cohen Milstein Sellers

& Toll PLLC; Gustafson Gluek PLLC; Hagens Berman Sobol Shapiro LLP; Motley Rice LLC;



[PROPOSED] ORDER                                1                                    MDL NO. 2843
                                                                          CASE NO. 18-MD-02843-VC
           Case 3:18-md-02843-VC Document 433 Filed 05/14/20 Page 2 of 2



Schonbrun Seplow Harris Hoffman & Zeldes, LLP; Sulaiman Law (Atlas Consumer Law); and

Cuneo Gilbert & LaDuca, LLP.

         The Court APPROVES the request, subject to the following requirements. Co-Lead

Counsel may authorize Participating Counsel to assist in: (a) responding to Defendants’

discovery requests for their clients; and (b) representing their clients in depositions, together with

Co-Lead Counsel, subject to the limitation that only one attorney may object and conduct any

direct examination during the course of such depositions. Such Participating Counsel may not

perform Common Benefit Work other than that specifically requested by Co-Lead Counsel that

is related to either (a) or (b) as set forth above. All work shall conform to the requirements for

Common Benefit Work set forth in Pretrial Order No. 9, Dkt. 121. Participating Counsel’s

receipt of reasonable common benefit attorneys’ fees and reimbursement of costs and expenses

shall be subject to Section I of Pretrial Order No. 9, Dkt 121. As required by Pretrial Order No.

8, Dkt. 120, Co-Lead Counsel will: (a) manage and oversee the work of Participating Counsel;

(b) sign all court filings and responses to discovery requests in accordance with the requirements

of Rule 11; (c) ensure proper preservation, collection, and production of documents in response

to any document demands, consistent with all applicable rules of procedure and ethical rules; (d)

collect cost and time records from Participating Counsel; and (e) ensure that Participating

Counsel’s work adheres to the Court-approved protocol regarding attorneys’ fees, expenses, and

costs. Co-Lead Counsel is solely responsible for all case-related correspondence, email, and

phone communications with Defendants.

         IT IS SO ORDERED.


         May 14, 2020
DATED: _________________________



                                       THE HONORABLE VINCE CHHABRIA
                                       UNITED STATES DISTRICT COURT JUDGE


4816-0446-7377, v. 2


[PROPOSED] ORDER                                  2                                     MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
